Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 was filed after the mailing date of the notice of allowance on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an aircraft landing gear assembly comprising: a main strut having a mounting lug at one end region via which the main strut is arranged to be pivotally coupled to an aircraft so as to be movable between a stowed condition for flight and a deployed condition for take-off and landing; an elongate bogie beam comprising a front end region and a rear end region connected by a central body portion at which the bogie beam is pivotally coupled to the main strut via a bogie pivot pin; a first axle mounted at the front end region of the bogie beam, the first axle being arranged to carry one or more first wheel assemblies and first brake assemblies, each first brake assembly being coupled to the first axle or the bogie beam such that the first axle or the bogie beam inhibits rotation of the first brake assembly relative to the first axle when braking; a second axle mounted at the rear end region of the bogie beam, with the bogie pivot pin between the front end region and the rear end region, the second axle being arranged to carry one or more second wheel assemblies and second brake assemblies; and an actuator coupled between the main strut and the bogie beam and operable to extend to apply a compensating force to the bogie beam during braking, wherein the front end region and the rear end region of the bogie beam are arranged to position the bogie pivot axis below the plane intersecting the axes of rotation of the first and second wheel assemblies when the 0 and 700.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642